DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The changes to the specification filed on 12-08-2020 have been fully considered and are approved by the Examiner. The changes to the specification replace the term “overload vehicle” with “overloaded vehicle” in order to conform to proper idiomatic English and do not add any new matter to the specification.

Terminal Disclaimer
The terminal disclaimer filed on 12-8-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,112,619 and any patent granted on Application Number 15/021,756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12-08-2020 have been fully considered but they are not persuasive. I particular, the Applicant’s arguments are directed towards the amendments to the claims, which have altered the scoop of the claims and are addressed in the instant Office Action. 

The Double Patenting rejection has been withdrawn in view of the Terminal Disclaimer Review Decision that was approved on 12-11-2020.

Regarding the 101 rejection, the 101 rejection has been updated based on the amendments to the claims. Please see the instant Office Action. 

Regarding the 112(b) rejections of the claims 1, 2, 6, and 7, the rejections have been withdrawn in view of the amendments to the claims, which have addressed the issues of the respective claims. 

Regarding the 103 rejections, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. The Anderson reference has been withdrawn.
Regarding the maintained prior art of record, the Examiner notes that Shoyama teaches determining that a change of “work contents” is required in order to reduce the load on the tires which fully anticipates “processing the change of work contents”, wherein ”processing” merely encompasses processing data to determine the required “change” of “work contents” to achieve the desirable tire load as seen in para.[0052] of Shoyama. 
Furthermore, regarding the prior art Gannon, Gannon explicitly teaches that the weight of the payload carried by the vehicle and the speed of the vehicle directly affects the ton-mile-per-hour (TMPH) of the tires as seen in at least col.4-col.5 of Gannon. As seen in col. 6, lines 34-39 of Gannon, the driver of the vehicle is warned if the TMPH of the tires exceeds allowable values, which anticipates a warning indicating that the speed and/or payload of the vehicle needs adjustment in order to maintain acceptable TMPH values. 
Therefore, the Examiner asserts that both Shoyama and Gannon are explicitly directed towards determining undesirable states for tires of a vehicle and delivering warnings to a driver in order to maintain desired states for the tires based on well-known solutions disclosed by the respective prior art . 

Claim Rejections - 35 USC § 101
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, in the form of mathematical concepts and mental processes, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on data without significantly more. 
Claims 1 and 6 recite detecting conditions such as an “overloaded vehicle” condition, which amounts to receiving data related to the “overloaded vehicle” condition and comparing the data to a “predetermined tire load” in order to reach a conclusion that an “overloaded vehicle” condition has occurred, which encompasses a person using mental processes and basic mathematical formulas to reach a conclusion that the vehicle is “overloaded” by merely subtracting the current load of the vehicle with respect to a threshold value related to the “overloaded vehicle” status. For example, if an acceptable threshold value is “100” tons any load greater than 100 tons would result in an “overloaded vehicle”, wherein the above “overloaded vehicle” can be determined by a person using mental processes and basic math. 
Furthermore, the step of “processing of changing work contents” and “the work contents defining assigned work, including one or more travel routes and one or more processes to be performed along the one or more travel routes, the changed work contents including a change to a route or process to be performed in the work contents” amounts to nothing more than processing/manipulating data to reach a conclusion, for example, by a person using mental processes and mathematical formulas to determine that the vehicle is overloaded using basic math to determine that a certain amount of weight has to be dumped by the vehicle in order to rectify the overloaded tire condition. The current 
Claims 1 and 6 additionally recites “an operation instruction control step of outputting to the overloaded vehicle an operation instruction which causes the vehicle to execute the changed work contents” which encompasses a person using mental process to determine that an instruction should be sent based on the “overloaded vehicle” determination, wherein the person uses an interface, such as a touchscreen or switch to “output” the “operation instruction”. The current claims and the current specification are not directed towards the “control” itself or how to perform the “control” of the vehicle, but instead are merely directed towards the step of “outputting” the “control instruction”. 
This judicial exception is not integrated into a practical application because claims 1 and 6 do not include additional elements that amount to significantly more than the abstract idea.  Claim 1 recites additional features such as the “management system”, and the various “units”. However, these additional features merely encompass generic computers and/or generic components that are claimed in a generic manner such that the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. The current specification does not associate the recited “management system” and various “units” with any special purpose computers or computing components. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because they merely describe generic computing devices/components performing their intended functions. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, all of the steps performed by the “overloaded vehicle detection unit” occur entirely within the “overloaded vehicle detection unit” itself. 
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed supra, the additional elements such as the “management system” and the various “units” that perform the steps of the claims amounts to no more than mere instructions to apply the exception using a generic computer/generic computer component. Mere instructions to apply an abstract idea using a generic computer component cannot provide an inventive concept. 
Claims 2 and 7 do not rectify the deficiencies of claims 1 and 6. The steps of “calculating an actual tire load” amounts to nothing more than receiving data that represents “loaded amount information” and “vehicle speed information” and comparing/manipulating the received data using mathematical relationships/formulas to calculate an “actual tire load”, which encompasses a person reading data that represents “loaded amount information” and “vehicle speed information”  from a computer screen and using mental processes and basic mathematical formulas to determine the “actual tire load”. Claim 2 does not associate the “loaded amount information” and “vehicle speed information” with sensors on a vehicle used to generate “loaded amount information” and “vehicle speed information”, therefore, the “loaded amount information” and “vehicle speed information” encompasses data entered into a generic computer interface by a user. Furthermore, this judicial exception is not integrated into a practical application because claims 2 and 7 do not include additional elements that amount to significantly more than the abstract idea.  Claim 2 recites an “actual tire load calculation unit” which amounts to nothing more than a generic computer/component that performs its intended function of processing data to reach a conclusion regarding an “actual tire load”, wherein the functions of the “actual tire load calculation unit” can be performed by a person using mental processes 
For the reasons set forth above, the examiner asserts that claims 1, 2, 6, and 7 are directed towards the abstract idea in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on data without significantly more, wherein the claims do not include any additional features that amount to significantly more than the abstract idea itself. The Examiner further asserts that any allowance of the claims in their current condition would unequivocally grant the applicant rights to the disembodied abstract idea of using mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data that would effectively grant a monopoly over the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyama (US Publication No. 2007/0057478) in view of Sudo (US Patent 6044312). 
Regarding claims 1 and 6, Shoyama teaches a tire management system and method that manages a loaded state of a tire mounted on each of the vehicles that perform the assigned work, the tire management system comprising: 
an overloaded vehicle detection unit configured to detect an overloaded vehicle in which a tire load of the work assigned to each of the vehicles exceeds a predetermined tire load set in the tire itself (see at least para.[0012], [0017], [0052], Shoyama teaches determining allowable  ranges of measurement values for tire parameters, wherein the tire parameter measurement corresponds to the measurement’s “load” on the tire, and any measurement outside of an allowable range anticipates an “overloaded” vehicle that creates a greater load on the tires); 
and a work contents changing processing unit configured to perform, when the overloaded vehicle is detected, processing of changing work contents of the overloaded vehicle such that the tire load of the overloaded vehicle becomes equal to or less than the predetermined tire load (see at least para.[0052-0055], Shoyama teaches recommending reduction of a load weight of the vehicle, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires).
the work contents defining assigned work, including one or more travel routes and one or more processes to be performed along the one or more travel routes (see at least para.[0006], Shoyama teaches the assigned work includes performing specific processes for the vehicles, including selecting from a plurality of routes to perform the processes of loading, unloading, and transporting various materials on a worksite), 
the changed work contents including a change to a route or process to be performed in the work contents (see at least para.[0014] and [0061], Shoyama teaches changing a route from a first route to a second route in order to reduce the burden on the tires); 
and an operation instruction control unit configured to output to the overloaded vehicle an operation instruction which instructs the vehicle operator to execute the changed work contents (see at least para.[0052-0055], Shoyama teaches recommending reduction of a load weight of the vehicle, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires). 
Shoyama does not expressly indicate assigns work to each of a plurality of vehicles, and an operation instruction that causes the vehicle to execute the changed work contents. 
However, Sudo teaches a management system and method that assigns work to each of a plurality of vehicles (see at least col. 20, lines 10-15, Sudo teaches managing a worksite for a plurality of vehicles), 
and an operation instruction that causes the vehicle to execute the changed work (see at least col. 2, lines 40-67, and col. 3, lines 1-39, Sudo teaches changing the work contents of a vehicle, such as a travel course. Also, see at least col. 7, lines 33-48, Sudo teaches autonomously controlling the vehicle). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Sudo’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Sudo in at least col. 2, lines 5-14.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyama (US Publication No. 2007/0057478) in view of Sudo (US Patent 6044312), as applied to claims 1 and 6 above, and further in view of Gannon (US Patent 6044313). 
Regarding claims 2 and 7, Shoyama teaches an actual tire load calculation unit configured to calculate an actual tire load which is a tire load of the vehicle in actual operation based on loaded amount information and notified from each of the vehicles connected wirelessly (see at least para.[0012], [0017], [0052], Shoyama teaches determining allowable  ranges of measurement values for tire parameters, wherein the tire parameter measurement corresponds to the measurement’s “load” on the tire, and any measurement outside of an allowable range anticipates an “overloaded” vehicle that creates a greater load on the tires), 
wherein the overloaded vehicle detection unit detects an overloaded vehicle in which an actual tire load to each of the vehicles exceeds the predetermined tire load (see at least para.[0012], [0017], [0052], Shoyama teaches determining allowable  ranges of measurement values for tire parameters, wherein the tire parameter measurement corresponds to the measurement’s “load” on the tire, and any measurement outside of an allowable range anticipates an “overloaded” vehicle that creates a greater load on the tires), 
and the work contents change processing unit performs, when the overloaded vehicle is detected, processing of changing the work contents of the overloaded vehicle such that the actual tire load of the overloaded vehicle in actual operation becomes equal to or less than the predetermined tire load (see at least para.[0052-0055], Shoyama teaches recommending reduction of a load weight of the vehicle, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires).
Shoyama does not expressly indicate vehicle speed information and work assigned to each of the vehicles.
work assigned to each of the vehicles (see at least col. 20, lines 10-15, Sudo teaches managing a worksite for a plurality of vehicles. Also, see at least col. 2, lines 40-67, and col. 3, lines 1-39, Sudo teaches assigning work to a vehicle).
and autonomously changing the work contents of the vehicle (see at least col. 2, lines 40-67, and col. 3, lines 1-39, Sudo teaches changing the work contents of a vehicle, such as a travel course. Also, see at least col. 7, lines 39-41, Sudo teaches controlling the speed of the vehicle).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Sudo’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Sudo in at least col. 2, lines 5-14.
Shoyama in view of Sudo does not expressly indicate vehicle speed information. 
However, Gannon teaches to calculate an actual tire load which is a tire load of the vehicle in actual operation based on loaded amount information (see at least col. 3-6, particularly, col. 3 lines 6-11, Gannon teaches a generating payload monitoring signals) and vehicle speed information (see at least col. 3-6, particularly, col. 3 lines 6-11, Gannon teaches a generating ground speed signals), 
wherein the overloaded vehicle detection unit detects an overloaded vehicle in which an actual tire load exceeds the predetermined tire load (see at least col. 3-6, particularly, col. 6, lines 32-39, Gannon teaches determining if a tire load exceeds an predetermined threshold), 
and the work contents change processing unit performs, when the overloaded vehicle is detected, processing of changing the work contents of the overloaded vehicle such that the actual tire load of the overloaded vehicle in actual operation becomes equal to or less than the predetermined tire load (see at least col. lines 3, lines 12-22, Gannon teaches processing data and delivering a warning 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama in view of Sudo with the teachings of Gannon to detect an overloaded tire condition based on a vehicle load in order to extend the operational life of the tires, as recognized by Gannon in at least col. 6, lines 34-39.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665